DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-22 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “detecting whether the another portion of wire engaged with the bonding tool contacts the portion of wire at another predetermined height range, thereby determining if the portion of wire is missing from the at least one bonding location”.
Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “if the another portion of wire engage with the bonding tool does not contact the portion of wire in the non-stick height range in connection with step (b), detecting whether the another portion of wire engaged with the bonding tool contacts the portion of wire in a bonded height ranger that is lower than the non-stick height range”.
Regarding claims 17 and 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “detecting whether another portion of wire engaged with the bonding tool, and separate from the portion of wire, contacts the portion of wire in a non-stick height range”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895